DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to base claim 1, the specification does not describe at least some of the plurality of filaments that extend beyond the distal hub of the permeable shell to be “unraveled and straight.”  Paragraph [0186] of the written description states that the filaments may be “braided, partially braided, or have the braid undone or unraveled.”  There is no description of the straightness of the filaments.  Also, figures 35C and 35F depict filaments forming “circular projection 2219” as having curved portions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (4,425,908). Simon discloses, at least in figures 1-4 and 13 and col. 5, line 58 to col. 7, line 12; a device usable for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (16) having a proximal end, a distal end, a distal hub (14), and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (20) having a braided structure (when the filaments are overlapped, according to col. 6, lines 37-45), wherein the plurality of filaments are secured by the distal hub, wherein a distal region (defined by ends 22)  of at least some of the plurality of filaments extend beyond the distal hub of the permeability shell is unraveled and straight (at portion 26 or wherein “the legs are tilted outwardly but are not formed with a bow,” according to col. 6, line 67 to col. 7, line 5) and form an extension (deemed to be distal of the shell) having a generally circular shape (in cross-section) configured to atraumatically track around a diameter of the aneurysm when expanded (when the legs are “bowed outwardly”…so as to “orient the device” relative to a vessel cavity, according to col. 6, lines 63-65), wherein a distal end of each of the at least some of the plurality of filaments that extend beyond the distal hub define a perimeter of the generally circular shape, wherein the permeable shell has .
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molgaard-Nielsen et al. (4,619,246). Molgaard-Nielsen et al. disclose, at least in figures 1 and 4 and col. 2, line 53 to col. 3, line 44; a device usable for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (1) having a proximal end, a distal end, a distal hub (4), and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (2, 5, and 6) having a braided structure, wherein the plurality of filaments are secured by the distal hub, wherein a distal region (defined by legs 6)  of at least some of the plurality of filaments extend beyond the distal hub of the permeability shell is unraveled and straight (at portion 7)and form an extension having a generally circular shape (in cross-section) configured to atraumatically track around a diameter of the aneurysm (wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (4,425,908) in view of Aboytes et al. (9,855,051). Simon discloses the invention substantially as claimed, but does not explicitly disclose that the elongate .

Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a method for treating a cerebral aneurysm, comprising, inter alia, the steps of: providing an implant structure comprising: a self-expanding resilient permeable shell having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments having a braided structure, wherein the plurality of filaments are secured at the distal end thereof, wherein a distal region of at least some of the plurality of filaments extend beyond the distal end of the permeability shell and form an extension having a generally circular shape when expanded; wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter and has an expanded .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 1-3 and 7-10 have been considered but are moot in view of new and restated grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771